Title: To Thomas Jefferson from John Monroe, 26 November 1801
From: Monroe, John
To: Jefferson, Thomas


Sir
Staunton. Novr. 26th. 1801.
This letter will be addressed on a subject entirely private; and the motive has arisen in my observations on your private character only. To bring into review all the adverse causes of oppression which have for some years operated on me will be unpleasant to you to read & extreamly painfull for me to recapitulate.
The events which have passed I cannot now controle. The object is to try to command the future. Without the assistance of some benevolent hart I must fail in this object also.
I have, with a rational prospect of success, taken, as rented the Warm Springs; where, under the direction of my family & Son in Law, Mr. Smith I mean to open a tavern. This I cannot do, with any prospect of advantage without the command of a sum of ready money. where to obtain it I cannot tell, unless Sir, prompted by humanity, you will extend your fostering hand, & contribute to rear a Man & his family (who have Wrestled hard with adversity) once more into a state of competence. The sum necessary for the outfits will be at the least fifteen hundred Dollars. With this sum I can, fairly calculate on success & a handsom profit: without it, difficulty & labour, unattended by advantage—The manner of my application, will impress you with my high opinion of your character & my confidence, that (unless in this, as in every other important act of my life I shall be opposed by imperious circumstances) I shall succeed, is drawn from the same source. But should my adverse Destiny still prevail; and you be unable to gratify your own fealings by extending the aid I now solicit, I have the pleasant reflection of believing, that the application will remain a secret to the World.—
I will thank you for an answer as soon as may be convenient. But I had rather your letter should not be franked. I can with convenience wait on you when ever you may appoint—
Accept Sir my high respect & sincere Esteem
J, Monroe
